DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-4, 7, 9-16, and 18-24
The following claims are amended: 1, 4, 12, 14, and 20
The following claims are new: 21-24
The following claims are cancelled: 5-6, 8, and 17
The following claims are rejected: 1-4, 7, 9-16, and 18-21, and 23-24
Allowable Subject Matter
Claim 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes claim 22 is objected to as being allowable at least for the following reasons: 
Claim 22, in view of the claimed invention as a whole, is allowable because the prior art, taken either alone or in combination, fails to explicitly disclose or fairly suggest, searching for a previously generated pipeline that has a corresponding directed acyclic graph (DAG) based off search requirements where a new pipeline is subsequently generated if the search query result is empty. Chang, et al. (U.S. Patent No. US 7644052 B1) discloses querying a structure and returning a DAG ID and corresponding DAG node, however this does not explicitly disclose or 
Terminal Disclaimer
The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 11151465 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed a terminal disclaimer on 09/16/2021 to address the double patenting rejection. Examiner notes that the terminal disclaimer has been accepted and that the double patenting rejection has been withdrawn.
Applicant’s arguments filed amendments on 09/16/2021 to address the 35 U.S.C. 103 rejection. Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that the cited prior art fails to explicitly teach the request specifying one or more analytics requirements and automatically generating an analytic pipeline comprising of wrapped analytics (see Applicants remarks pages 10-20). Examiner respectfully disagrees. Para. [0042] of Lee discloses receiving a request to perform an execution of a wrapped analytic. The execution request includes the type of operation that is performed for the analytic which is a type of an analytic requirement which thereby performs execution of the analytic. Further, Para. [0042-0043] discloses creating wrapped analytics which gets subsequently deployed and stored. Para. [0096] of Bailey discloses an analytics pipeline 
Applicant argues that the cited prior art fails to explicitly teach or disclose the features of claim 7 (see Applicants remarks pages 20-22). Examiner notes Applicant provides a high level statement that the cited prior art is not obvious in view the independent claims where the Applicant has provided high level arguments and that the Applicant has restated what is being claimed in claim 7. Examiner respectfully disagrees. The cited portions of Lee, Bailey, and Modarresi sufficiently teaches what is being claimed in claim 7 with respect to determining features, composing the analytics pipeline, and querying the analytics registry. Examiner notes that Applicant is arguing more than what is currently claimed in claim 7. Therefore, Examiner respectfully asserts that the cited prior art still sufficiently teaches what the Applicant is arguing.
Applicant argues that the cited prior art fails to explicitly teach or disclose medical imaging in claim 9 (see Applicants remarks pages 22-23). Examiner respectfully disagrees. Para. [0019] of Liu discloses analysis of a medical image analytics report within a pipeline where the medical image analytics report corresponds to a report of an individual which is a report on the study of the individuals body. This corresponds to an analysis of the report which is used to generate further insights and observations. Further, Fig. 3 discloses analyzing the medical image .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10-11, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20190114168 A1 to Lee, et al. (hereinafter, “Lee”), in view of U.S. Pub. No. US 20190042286 A1 to Bailey, et al. (hereinafter “Bailey”), further in view of U.S. Pub. No. US 20150006456 A1 to Sudharsan
As per claim 1, Lee teaches A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a multi-layer analytics framework, the method comprising (Lee, Para. [0006] discloses “According to an aspect of another example embodiment, a computing system includes a memory storing instructions, and a processor for executing the instructions, wherein when executed, the instructions cause the processor to perform a method including…”): 
obtaining, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
applying, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the particular computer programming language used to create the analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
registering, by the multi-layer analytics framework, the wrapped analytics in an analytics register; (Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receiving, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system, wherein the request specifies one or more analytics requirements of the analytics operation; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.” (Execution requests include what type of operation is being performed for the analytics which is an analytics requirement of the analytic operation))
automatically generating, by the multi-layer analytics framework, [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and returning, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system,  wherein automatically generating [[the analytics pipeline]] comprises [[automatically selecting]] wrapped analytics to include in [[the analytics pipeline at least by correlating]] wrapped analytics in the analytics registry with the one or more analytics requirements [[based on analytics data models associated with each of]] the wrapped analytics, [[wherein the analytics data models specify metadata about]] the corresponding wrapped analytic. (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
executing, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey (Bailey addresses developing analytic models) teaches:
(Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
executing, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analytics framework as disclosed by Lee to use the analytics pipeline as disclosed by Bailey. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “efficiently implement and leveraging such data and analytics for enterprises” (Bailey, Para. [0028])
	Lee fails to explicitly teach:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]]
However, Sudharsan (Sudharsan addresses selecting best fit models based off metadata) teaches:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]] (Sudharsan, Para. [0077] discloses “In step 306, method 300 may include selecting one or more models from a library of models based on the extracted metadata. For example, processor 110 may apply rules using the extracted metadata to determine the one or more models to select from a library of models that are generated by method 200 described above.” (Data models comprised of metadata used to determine requirements for specific model to select based off the extracted information within the metadata))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analytics framework as disclosed by Lee to select appropriate models based off extracted metadata as disclosed by Sudharsan. The combination would have been obvious because a person of ordinary skill in the art would be motivated to select the best fitting model such that appropriate execution can subsequently occur.

	As per claim 4, the combination of Lee, Bailey and Sudharsan as shown above teaches the method of claim 1, Bailey further teaches:
[[analytics of different modalities]] (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” (Plurality of engines in the pipeline being multi modal)
 	Lee further teaches:
analytics of different modalities  (Lee, Para. [0016] discloses “In some embodiments, the software program may be an analytic application that is used to analyze, control, or otherwise interact with machine and equipment assets for use in industry, manufacturing, healthcare, or the like.” And Para. [0020] discloses “Analytical applications (i.e., analytics) may be performed to analyze a behavior of the asset by running algorithms and other processes with respect to the virtual model.”)
[[wherein a set of the wrapped analytics of]] the analytics pipeline execute in parallel to [[other wrapped analytics]] of the analytics pipeline, and wherein results of the parallel execution of [[the set of wrapped analytics of]] the analytics pipeline are combined in append mode logic. (Bailey, Para. [0546] discloses “In step 712, the analytic model is interpreted to determine concurrency controls, for example for scaling and/or parallelization.“ and Para. [0046] discloses “Another application for the platform is dynamic scaling of an engine based on a concurrency model and feedback from a sensor and/or user, wherein the platform may dynamically at run-time spin up/instantiate additional containers for the analytic engine to be executed in parallel…”  and Para. [0263] discloses “When running H2O models, FastScore may output the original input record appended with an additional “Result” field that represents an array of prediction results.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with the teachings of Bailey for at least the same reasons as discussed above in claim 1

	As per claim 10, the combination of Lee, Bailey and Sudharsan as shown above teaches the method of claim 1, Lee further teaches:
wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation. (Lee, Para. [0035] discloses “Each runtime template 241, 242, and 243 may include a wrapper code that wraps around a programming model of the application model.” And Para. [0035] discloses “For example, each runtime template 241, 242, and 243 may manage APIs, a lifecycle of the application, data ingestion for the respective runtime, data output for the respective runtime, and the like,” (APIs are well known to those skilled in the art. APIs have standardized inputs and outputs))

As per claim 11, Lee teaches a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement a multi-layer analytics framework that operates to (Lee, Para. [00053] discloses “Any such resulting program, having computer-readable code, may be embodied or provided within one or more non-transitory computer readable media, thereby making a computer program product, i.e., an article of manufacture, according to the discussed examples of the disclosure.”)
obtain, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
apply, by the multi-layer analytics framework, a wrapper to each of the analytics in the plurality of analytics to thereby generate wrapped analytics, wherein the wrapper provides a unified interface for executing the analytics in the plurality of analytics regardless of the particular computer programming language used to create the analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
(Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receive, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system, wherein the request specifies one or more analytics requirements of the analytics operation; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.” (Execution requests include what type of operation is being performed for the analytics which is an analytics requirement of the analytic operation))
automatically generate, by the multi-layer analytics framework, [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and return, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system,  wherein automatically generating [[the analytics pipeline]] comprises [[automatically selecting]] wrapped analytics to include in [[the analytics pipeline at least by correlating]] wrapped analytics in the analytics registry with the one or more analytics requirements [[based on analytics data models associated with each of]] the wrapped analytics, [[wherein the analytics data models specify metadata about]] the corresponding wrapped analytic. (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
execute, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey teaches:
(Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
execute, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with the teachings of Bailey for at least the same reasons as discussed above in claim 1
	Lee fails to explicitly teach:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]]
	However, Sudharsan teaches:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]] (Sudharsan, Para. [0077] discloses “In step 306, method 300 may include selecting one or more models from a library of models based on the extracted metadata. For example, processor 110 may apply rules using the extracted metadata to determine the one or more models to select from a library of models that are generated by method 200 described above.” (Data models comprised of metadata used to determine requirements for specific model to select based off the extracted information within the metadata))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with the teachings of Sudharsan for at least the same reasons as discussed above in claim 1

As per claim 14, the combination of Lee, Bailey and Sudharsan as shown above teaches the computer program product of claim 11, Bailey further teaches:
wherein the analytics pipeline is a multi-modal analytics pipeline comprising [[analytics of different modalities and wherein the different modalities comprise at least two of textual analytics, imaging analytics or reasoning analytics]] (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” (Plurality of engines in the pipeline being multi modal)
 	Lee further teaches:
analytics of different modalities and wherein the different modalities comprise at least two of textual analytics, imaging analytics or reasoning analytics (Lee, Para. [0016] discloses “In some embodiments, the software program may be an analytic application that is used to analyze, control, or otherwise interact with machine and equipment assets for use in industry, manufacturing, healthcare, or the like.” And Para. [0020] discloses “Analytical applications (i.e., analytics) may be performed to analyze a behavior of the asset by running algorithms and other processes with respect to the virtual model.” And Para. [0001] discloses “As another example, assets may include devices that aid in diagnosing patients such as imaging devices (e.g., X-ray or MM systems), monitoring equipment, and the like.” And Para. [0022] discloses “Aggregating data collected from or about multiple assets can enable users to improve business processes, for example by improving effectiveness of asset maintenance or improving operational performance if appropriate industrial-specific data collection and modeling technology is developed and applied.” And Para. [0022] discloses “Assets can be outfitted with one or more sensors configured to monitor respective operations or conditions. Data from the sensors can be recorded or transmitted to a cloud-based or other remote computing environment. By bringing such data into a cloud-based computing environment, new software applications informed by industrial process, tools and know-how can be constructed, and new physics-based analytics specific to an industrial environment can be created. Insights gained through analysis of such data can lead to enhanced asset designs, enhanced software algorithms for operating the same or similar assets, better operating efficiency, and the like.”)
[[wherein a set of the wrapped analytics of]] the analytics pipeline execute in parallel to [[other wrapped analytics]] of the analytics pipeline, and wherein results of the parallel execution of [[the set of wrapped analytics of]] the analytics pipeline are combined in append mode logic. (Bailey, Para. [0546] discloses “In step 712, the analytic model is interpreted to determine concurrency controls, for example for scaling and/or parallelization.“ and Para. [0046] discloses “Another application for the platform is dynamic scaling of an engine based on a concurrency model and feedback from a sensor and/or user, wherein the platform may dynamically at run-time spin up/instantiate additional containers for the analytic engine to be executed in parallel…”  and Para. [0263] discloses “When running H2O models, FastScore may output the original input record appended with an additional “Result” field that represents an array of prediction results.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with the teachings of Bailey for at least the same reasons as discussed above in claim 1

As per claim 15, the combination of Lee, Bailey and Sudharsan as shown above teaches the computer program product of claim 11, Lee further teaches:
wherein the wrapper implements a domain standardized model (Lee, Para. [0046] discloses “The runtime template may include wrapper code that provides a layer of abstraction (e.g., a wrap) around the software application. For example, the runtime template may be used to transform data being ingested by the software application based on the export runtime environment. In addition to data input, the runtime template may help control data output for the software application in the second runtime environment (e.g., the foreign runtime environment), libraries accessed, APIs and how they are accessed, and the like. In some embodiments, the framework may support more than two runtime environments (e.g., three or more). Non-limiting examples of runtime environments include Cloud Foundry, Docker, Spark, and the like.” And Para. [0031] discloses “ To accommodate the different runtime environments, the example embodiments provide an abstraction layer or template that may be wrapped around a software application when that software application is migrated or otherwise exported to a foreign runtime environment to enable the software application to operate correctly within the foreign runtime environment.” And Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted.”)

As per claim 19, the combination of Lee, Bailey and Sudharsan as shown above teaches the computer program product of claim 11, Lee further teaches:
wherein the wrapper comprises a plurality of application programming interfaces (APIs) for various programming languages, and wherein the APIs provide a unified form to represent input parameters and configuration for analytics and a unified form to write analytics results and explanation. (Lee, Para. [0035] discloses “Each runtime template 241, 242, and 243 may include a wrapper code that wraps around a programming model of the application model.” And Para. [0035] discloses “For example, each runtime template 241, 242, and 243 may manage APIs, a lifecycle of the application, data ingestion for the respective runtime, data output for the respective runtime, and the like,” (APIs are well known to those skilled in the art. APIs have standardized inputs and outputs))

	As per claim 20, Lee teaches an apparatus comprising:
	a processor (Lee, Fig. 5 discloses processor 520)
	a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement a multi-layer analytics framework that operators to (Lee, Para. [0006] discloses “ccording to an aspect of another example embodiment, a computing system includes a memory storing instructions, and a processor for executing the instructions, wherein when executed, the instructions cause the processor to perform a method including exporting a software application…”)
obtain, by the multi-layer analytics framework, a plurality of analytics from one or more analytics source computing systems;  (Lee, Para. [0033] discloses “The example embodiments are directed to an abstraction template which can be wrapped around an analytic application so that analytic developers/builders do not have to worry about where the analytic is going to run or how data gets consumed because the data binding between the incoming asset data and the analytic is abstracted. And Fig. 3 discloses applying runtime templates to different data sources)
(Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
register, by the multi-layer analytics framework, the wrapped analytics in an analytics register; (Lee, Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
receive, by the multi-layer analytics framework, a request to perform an analytics operation on an input dataset, from a request computing system, wherein the request specifies one or more analytics requirements of the analytics operation; (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.” (Execution requests include what type of operation is being performed for the analytics which is an analytics requirement of the analytic operation))
automatically generate, by the multi-layer analytics framework, [[an analytics pipeline]] comprising a plurality of wrapped analytics retrieved from the analytics registry; (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.”)
and return, by the multi-layer analytics framework, results of executing [[the analytics pipeline]] to the requestor computing system,  wherein automatically generating [[the analytics pipeline]] comprises [[automatically selecting]] wrapped analytics to include in [[the analytics pipeline at least by correlating]] wrapped analytics in the analytics registry with the one or more analytics requirements [[based on analytics data models associated with each of]] the wrapped analytics, [[wherein the analytics data models specify metadata about]] the corresponding wrapped analytic. (Lee, Para. [0048] discloses ” In some embodiments, the method may further include determining a location at which to store data that is output from the executing software application based on the selected runtime template, and storing the output data at the determined location.” And Para. [0040] discloses “For a Cloud Foundry runtime environment, the data comes in as a REST call, and the output goes out as an HTTP response” and Para. [0050] discloses “The output 530 may output data to an embedded display of the device 600, an externally connected display, a display connected to the cloud, another device, and the like.”)
Lee fails to explicitly teach:
an analytics pipeline
execute, by [[the multi-layer analytics framework]], the analytics pipeline
	However, Bailey teaches:
an analytics pipeline (Bailey, Para. [0096] discloses “FIG. 3 is a block diagram illustrating an embodiment of a system for an analytic engine pipeline. In one embodiment, each of the engines depicted in FIG. 3 are the engines (222) shown in FIG. 2B.”)
execute, by [[the multi-layer analytics framework]], the analytics pipeline (Bailey, Para. [0045] discloses “One application for a deployment and management platform includes deploying a “pipeline”, or a series of two or more engines wherein streams from the output of one engine are coupled to the input of another engine.” And Para. [0570] discloses “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed. For example, they may be deployed using a fleet controller (212). In one embodiment, they may be deployed in a pipeline as shown in FIG. 2A, and/or FIG. 3 as an example.”)

	Lee fails to explicitly teach:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]]
	However, Sudharsan teaches:
	[[wherein automatically generating the analytics pipeline comprises]] automatically selecting [[wrapped analytics to include in the analytics pipeline]] at least by correlating [[wrapped analytics in the analytics registry with the one or more analytics requirements]] based on analytics data models associated with each of [[the wrapped analytics]], wherein the analytics data models specify metadata about [[the corresponding wrapped analytic]] (Sudharsan, Para. [0077] discloses “In step 306, method 300 may include selecting one or more models from a library of models based on the extracted metadata. For example, processor 110 may apply rules using the extracted metadata to determine the one or more models to select from a library of models that are generated by method 200 described above.” (Data models comprised of metadata used to determine requirements for specific model to select based off the extracted information within the metadata))


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Sudharsan and further in view of Using Database Indexes to Progress (hereinafter, “Progress”)
	As per claim 21, the combination of Lee, Bailey, and Sudharsan as shown above teaches the method of claim 1, the combination of Lee, Bailey, and Sudharsan fails to explicitly teach:
	[[wherein registering the wrapped analytics comprises, for each wrapped analytic]], generating an index entry in an index data structure, the index entry specifying, for [[a corresponding wrapped analytic, inputs to the wrapped analytic, outputs of the wrapped analytic, and one or more performance characteristics of the wrapped analytic]], in a searchable manner, [[and wherein automatically generating the analytics pipeline comprises]] searching index entries in the index data structure for [[wrapped analytics index entries having characteristics that match at least one of the one or more analytics requirements]]
	However, Progress teaches:
[[wherein registering the wrapped analytics comprises, for each wrapped analytic]], generating an index entry in an index data structure, the index entry specifying, for [[a corresponding wrapped analytic, inputs to the wrapped analytic, outputs of the wrapped analytic, and one or more performance characteristics of the wrapped analytic]], in a [[and wherein automatically generating the analytics pipeline comprises]] searching index entries in the index data structure for [[wrapped analytics index entries having characteristics that match at least one of the one or more analytics requirements]] (Progress, Introduction Section discloses “An index is a database structure that you can use to improve the performance of database activity. A database table can have one or more indexes associated with it. An index is defined by a field expression that you specify when you create the index….A database driver can use indexes to find records quickly.” And Deciding Which Indexes to Create section discloses “Before you create indexes for a database table, consider how you will use the table. The two most common operations on a table are to: Insert, update, and delete records, Retrieve records”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use database indexing as disclosed by Progress. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “improve the performance of database activity using indexes” (Progress, Introduction Section)

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, and further in view of U.S. Pub. No US 20150095917 A1 to Challenger, et al. (hereinafter, “Challenger”)
As per claim 2, the combination of Lee, Bailey and Sudharsan as shown above teaches the method of claim 1, the combination of Lee and Bailey fails to explicitly teach:

However, Challenger (Challenger addresses processing analytics) teaches:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices (Challenger, Para. [0248] discloses “The managing function of step 316 may include monitoring and controlling one or more processes that support the analytic pipelines 246 of a Job 238 distributed over the selected Nodes 250”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to distribute work over computing devices as disclosed by Challenger. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up the computational process as distributing work over devices means that computations can occur concurrently.

As per claim 12, the combination of Lee and Bailey as shown above teaches the computer program product of claim 11, the combination of Lee, Bailey and Sudharsan fails to explicitly teach:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices
However, Challenger teaches:
wherein the analytics pipeline is executed in a distributed manner by a plurality of computing devices (Challenger, Para. [0248] discloses “The managing function of step 316 may include monitoring and controlling one or more processes that support the analytic pipelines 246 of a Job 238 distributed over the selected Nodes 250”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified with the teachings of Challenger for at least the same reasons as discussed above in claim 2

Claim 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Sudharsan, further in view of Challenger, and further in view of .NET Matters - Parallelizing Operations With Dependencies to Toub (hereinafter, “Toub”)
As per claim 3, the combination of Lee, Bailey, Sudharsan, and Challenger as shown above teaches the method of claim 2, the combination of Lee, Bailey, Sudharsan, and Challenger fails to explicitly teach:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially
	However, Toub (Toub addresses paralleling operations) teaches:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially (Toub, Fig. 1 discloses a directed acyclic graph and 3rd Para. below Fig. 1 discloses “The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed. Imagine, just for the sake of illustration, that every component takes one second to execute, that each component is itself sequential in nature, that the application is running on a machine with an infinite number of processing cores, and that there is zero processing required for anything other than executing the components (no overhead). If you were to run all of the components sequentially, it would take eight seconds. But you can do better in parallel. You can run components 1, 2, and 3 concurrently, taking a total of one second. You can then run 4 and 5 concurrently, taking another second. When those are complete, you can run 6 and 8 concurrently, taking another second. And finally you can run 7, for a grand total of four seconds. Using parallelism, you've thus cut the example problem's running time in half.” (the DAG used to determine which processes can be ran concurrently/sequentially))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use a directed acyclic graph for process management as disclosed by Toub. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up the computational process as running processes “in parallel some of the components in a graph like this one could yield valuable increases in speed” (Toub, 3rd Para. below Fig. 1)

As per claim 13, the combination of Lee, Bailey, Sudharsan, and Challenger as shown above teaches the computer program product of claim 12, the combination of Lee, Bailey, Sudharsan, and Challenger fails to explicitly teach:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially
	However, Toub  teaches:
[[wherein the analytics pipeline is executed in a distributed manner in accordance with]] a directed acyclic graph (DAG) representation of [[the analytics pipeline]] indicating which portions of [[the analytics pipeline]] are executed in parallel on different [[computing devices]] and which portions of [[the analytics pipeline]] are executed serially (Toub, Fig. 1 discloses a directed acyclic graph and 3rd Para. below Fig. 1 discloses “The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed. Imagine, just for the sake of illustration, that every component takes one second to execute, that each component is itself sequential in nature, that the application is running on a machine with an infinite number of processing cores, and that there is zero processing required for anything other than executing the components (no overhead). If you were to run all of the components sequentially, it would take eight seconds. But you can do better in parallel. You can run components 1, 2, and 3 concurrently, taking a total of one second. You can then run 4 and 5 concurrently, taking another second. When those are complete, you can run 6 and 8 concurrently, taking another second. And finally you can run 7, for a grand total of four seconds. Using parallelism, you've thus cut the example problem's running time in half.” (the DAG used to determine which processes can be ran concurrently/sequentially))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified with the teachings of Toub for at least the same reasons as discussed above in claim 3

As per claim 23, the combination of Lee, Bailey, Sudharsan, and Challenger as shown above teaches the method of claim 3, the combination of Lee, Bailey, Sudharsan, and Challenger fails to explicitly teach:
	analyzing the DAG representation of [[the analytics pipeline]] to identify performance efficiency characteristics of [[the selected wrapped analytics and the analytics pipeline]]
[[and distributing the selected wrapped analytics to a plurality of computing devices based on]] the identified performance efficiency characteristics.
	However, Toub teaches:
analyzing the DAG representation of [[the analytics pipeline]] to identify performance efficiency characteristics of [[the selected wrapped analytics and the analytics pipeline]] (Toub, 1st Para. below Figure 1 discloses “A DAG for this set of dependencies is shown in Figure 1. In a sequential application, by running a topological sort over this graph, you might come up with one of several partial orderings, including just running them in ascending order (1,2,3,4,5,6,7,8), which happens to satisfy the dependencies outlined here. Other orderings are of course possible, such as 3,2,1,5,8,4,6,7. The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed.” (Analyzing a DAG structure which identifies performance efficiencies that can occur such as speeding up the run time using parallelism within the DAG)(
[[and distributing the selected wrapped analytics to a plurality of computing devices based on]] the identified performance efficiency characteristics. (Toub, 1st Para. below Figure 1 discloses “A DAG for this set of dependencies is shown in Figure 1. In a sequential application, by running a topological sort over this graph, you might come up with one of several partial orderings, including just running them in ascending order (1,2,3,4,5,6,7,8), which happens to satisfy the dependencies outlined here. Other orderings are of course possible, such as 3,2,1,5,8,4,6,7. The ability to execute in parallel some of the components in a graph like this one could yield valuable increases in speed.” (Analyzing a DAG structure which identifies performance efficiencies that can occur such as speeding up the run time using parallelism within the DAG).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified with the teachings of Toub for at least the same reasons as discussed above in claim 3.

Claim 7, 16 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Sudharsan, and further in view of U.S. Pub. No. US 20190138912 A1 to Modarresai, et al (hereinafter, “Modarresai”)
As per claim 7, the combination of Lee, Sudharsan and Bailey as shown above teaches the method of claim 1, Bailey further teaches wherein automatically generating the analytics pipeline comprises:
automatically determining, based on [[the request]], features of analytics to be used in generating the analytics pipeline; (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
and composing the analytics pipeline based on [[inputs and outputs of the wrapped analytics in the plurality of analytics]] such that a required input to [[a wrapped analytic in the plurality of wrapped analytics]] is provided by at least one of the input dataset or an [[output of another wrapped analytic of the plurality of wrapped analytics]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches:
the request  (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
[[and composing the analytics pipeline based on]] inputs and outputs of the wrapped analytics in the plurality of analytics [[such that a required input to]] a wrapped analytic in the plurality of wrapped analytics [[is provided by at least one of the input dataset or an]] output of another wrapped analytic of the plurality of wrapped analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.” And Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
The combination of Lee, Sudharsan and Bailey fails to explicitly teach:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]]
However, Modarresai (Modarresai addresses analyzing data sets) teaches:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]] (Modarresai, Para. [0041] discloses “Alternatively or additionally, in response to a data query, the database management system of the analytics database 108 may return a full data set.” (Lee and Bailey discloses analytics registry, and features above))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to use data queries to search a database as disclosed by Modarresai. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “…perform data analytics in association with the data collected” such that the appropriate analytics are used in creation of the analytics pipeline (Modarresai, Para. [0002])
As per claim 16, the combination of Lee, Sudharsan and Bailey as shown above teaches the computer program product of claim 11, Bailey further teaches wherein the computer readable program further causes the computing device to automatically generate the analytics pipeline at least by:
automatically determining, based on [[the request]], features of analytics to be used in generating the analytics pipeline; (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
and composing the analytics pipeline based on [[inputs and outputs of the wrapped analytics in the plurality of analytics]] such that a required input to [[a wrapped analytic in the plurality of wrapped analytics]] is provided by at least one of the input dataset or an [[output of another wrapped analytic of the plurality of wrapped analytics]] (Bailey, Para. [0058] discloses “…a pipeline of engines may be established, here shown to connect the output stream of the engine (206) to an input stream (214) of a second engine (216)” and Para. [0060] discloses “Engine (222) is associated with an analytic model. An analytic model abstraction (224) is used to abstract a given analytic model…” and Para. [0065] discloses “For the given analytic model (226) bound to the abstraction (224), allocation is made within the container (222) for a model runner (228) responsible for providing an execution environment for the language specified by the model (226) in its abstraction (224) and/or an inspection of the model (226). For example, if the language is C, the model runner (228) may include appropriate C libraries and dependencies for code execution, and if the language is Python, the model runner (228) may include the Python 2 or Python 3 interpreter with the appropriate Python packages. Allocation is also made for model state store (230) within container (222) based on inspection of the model (226).”)
Lee further teaches:
the request  (Lee, Para. [0042] discloses “For example, the Cloud Foundry runtime supports a list of programming languages environment with buildpacks for each application that are packaged together with export template and buildpack that correspond to the matching programming environment. In this case, the application plus the export template becomes the Cloud Foundry application. As a result, the application may accept execution requests over a REST interface, handle input and output of analytics, and the like, within the Cloud Foundry runtime.”)
[[and composing the analytics pipeline based on]] inputs and outputs of the wrapped analytics in the plurality of analytics [[such that a required input to]] a wrapped analytic in the  [[is provided by at least one of the input dataset or an]] output of another wrapped analytic of the plurality of wrapped analytics (Lee, Para. [0017] discloses “The example embodiments provide an abstraction layer for use by a software program deployed within a runtime environment which is not compatible with a programming language of the software program. According to various aspects, a runtime template may be wrapped around a software program such that it manages inputs and outputs to the application thereby providing a layer of abstraction between the software and the runtime environment where the software is being executed.” And Para. [0042] discloses “Meanwhile, in a Docker runtime, the application plus the export template becomes an executable and the executable becomes “Dockerized” which produces a Docker image. The resulting docker image may be added to a docker registry where it gets containerized and executed in a container.” And Para. [0044] discloses “The abstraction for analytic execution is created by a generic REST API for analytic execution. Depending on where the analytic is deployed…”)
The combination of Lee, Sudharsan and Bailey fails to explicitly teach:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]]
However, Modarresai teaches:
searching [[the analytics registry based on the features to identify the plurality of wrapped analytics]] (Modarresai, Para. [0041] discloses “Alternatively or additionally, in response to a data query, the database management system of the analytics database 108 may return a full data set.” (Lee and Bailey discloses analytics registry, and features above))


As per claim 24, the combination of Lee, Bailey, Sudharsan, and Moderresai as shown above teaches the method of claim 7, Lee further teaches:
[[wherein the analytics data model corresponding to]] a wrapped analytic specifies at least one of metadata defining analytics pipelines with which the corresponding wrapped analytic is usable, knowledge addressed by the corresponding wrapped analytic, development and integration details of the corresponding wrapped analytic, environment setup details of the corresponding wrapped analytic, analytics delivery and execution models associated with the corresponding wrapped analytic, and performance details of the wrapped analytic. (Lee, Para. [0032] discloses “Mapping information about the data may be stored within metadata provided by an asset. The metadata may be accessible by the framework such that the framework can bind incoming data to an application based on a runtime environment where the application is being executed.” And Para. [0037] discloses “The catalog may also provide the metadata for each application stored therein such as what the analytic is used for, a platform, a runtime, and the like, which the application is designed for, along with an executable file that gets executed when you run the application.”)
Sudharsan further teaches:
wherein the analytics data model corresponding to (Sudharsan, Para. [0077] discloses “In step 306, method 300 may include selecting one or more models from a library of models based on the extracted metadata. For example, processor 110 may apply rules using the extracted metadata to determine the one or more models to select from a library of models that are generated by method 200 described above.” (Data models comprised of metadata used to determine requirements for specific model to select based off the extracted information within the metadata))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified with the teachings of Sudharsan for at least the same reasons as discussed above in claim 1

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Bailey, further in view of Sudharsan, and further in view of U.S. Pub. No. US 20170293725 A1 to Liu, et al. (hereinafter, “Liu”)
As per claim 9, the combination of Lee. Sudharsan and Bailey as shown above teaches the method of claim 1, the combination of Lee, Sudharsan and Bailey fails to explicitly teach:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study
	However, Liu (Liu addresses imaging analytics) teaches:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular (Liu, Para. [0019] discloses “At the initial stage of the pipeline, a medical image analytics report 105 (e.g., a radiology report) is split into sentences using techniques generally known in the art. Next, a plurality of sentence embedding vectors 110 are generated by applying a natural language processing framework to the sentences from the medical image analytics report”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified to perform an analysis of a medical imaging as disclosed by Liu. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “automatically understand the results presented in image analytics reports” and additionally be motivated to “quickly process and interpret the current patient data in the context of historical big data” (Liu, Para. [0005])

As per claim 18, the combination of Lee, Sudharsan and Bailey as shown above teaches the computer program product of claim 11, the combination of Lee, Sudharsan and Bailey fails to explicitly teach:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular anatomical region of the patient's body, a type of medical imaging study, or a particular modality of the medical imaging study
	However, Liu teaches:
[[wherein the analytics operation comprises]] performing analysis of a medical imaging study of a patient, and wherein the analytics operation is specific to at least one of a particular (Liu, Para. [0019] discloses “At the initial stage of the pipeline, a medical image analytics report 105 (e.g., a radiology report) is split into sentences using techniques generally known in the art. Next, a plurality of sentence embedding vectors 110 are generated by applying a natural language processing framework to the sentences from the medical image analytics report”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee as modified with the teachings of Liu for at least the same reasons as discussed above in claim 9
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145